DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 6/18/2019.
Claims 1-7, 9-10, 12-20 are rejected under 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 112(b).
Claims 1, 3, 4, 6,  9, 10, 12, 14, 17, 18 are  rejected under pre-AIA  35 U.S.C. 102(a)( ) as being anticipated by NPL “An Open Software Platform for the Automated Design of Paper-Based Microfluidic Devices” by Nicholas S. DeChiara et al.
Claims 2, 5, 7-8, 13 & 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al. 
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of US PGPUB No. 20160334620 by Reboud et al.
Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al., further in view of US PGPUB No. 20160334620 by Reboud et al.
This action is made Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because although the preamble recites a prototyping platform (According to [0081] prototyping platform also appears to be software only; [0034] – may include processor?), it appears to comprise various tools, such as CAD tool, recommendation tool, etc… which all are software per se (e.g. See specification [0035] Fig 1). Hence the claims 18-20 appear to be directed solely to software per se which does not fall under one of the four statutory categories. 
Claims 1-7, 9-10, 12-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1 , 12 & 18:
Step 1: the claims are drawn to a computer implemented method and non-transitory computer readable storage medium (CRSM) respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claim 12 as well. The claim 1 limitations recite (bolded for abstract idea identification): 

(a) receiving at least one blueprint parameter and at least one constraint associated with a proposed substrate-based microfluidic device including a hydrophilic material and an arrangement of a pattern of a hydrophobic material; 
(b) determining an arrangement of a plurality of microfluidic device elements as candidates for implementation of the proposed substrate-based microfluidic device; and 
(c) outputting a design blueprint of the proposed substrate-based microfluidic device.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the process in steps (b) is an observation/evaluation step to perform arrangement of microfluidic device elements (not even based on any constraints/parameters). If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Also the mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper. 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a computer implemented method, reciting a computer at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  The steps (a) of receiving and steps (c) of outputting the blueprint do not integrate the computer implemented method into a practical application as the output is merely a blueprint 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer implemented metjpd  to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Additionally the step (a) is mere data gathering steps gathering the parameterization and constraints related to materials and are considered to be insignificant extra-solution activity. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Also step (c) of considered to associating the blueprint to field of use (microfluidic device). Step (c) therefore amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea (See MPEP 2106.05(h)).
The claims 12 & 18 also recite similar steps and are therefore considered to be patent ineligible as in claim 1 above.
Claims 2 recite the step of selecting (but for the mention of the recommendation tool) a paper type based on parameter and constrains, which is considered to mental step based on observation (parameter/constraints) and evaluation (evaluate options of papers based on the available characteristics). The claims do not disclose any additional limitations that integrate the judicial exception into practical element. The claims do not disclose any additional limitations, but for recitation of generic CAD tool, that integrate the judicial exception into practical element. Claim 13 is rejected likewise as it discloses similar limitation.
Claim 3 recites arranging the elements which is also considered to mental step which can be performed by human mind with the aid of pencil and paper. 
Claim 4 recites performing, by a simulation and optimization tool, a device parameterization and computer simulation of the candidates determined for implementation of the proposed substrate-based microfluidic device – specifically, optimization (e.g. changing device parameters on paper) and simulation (e.g. using Navier stokes flow equations) without any claimed details here also is considered to mental step of observation and evaluation. The claims do not disclose any additional limitations, but for recitation of generic simulation & optimization tool, that integrate the judicial exception into practical element. Claim 14 is rejected likewise as it discloses similar limitation.
Claim 5 generically recites recommending microfluidic elements based on simulation. Without any details this is considered to mental step based on observation. The claims do not disclose any additional limitations, but for recitation of generic simulation & optimization tool, that integrate the judicial exception into Claim 7 also recites making recommendation about paper type based on known information (layout, fabrication recipe). No details are claimed that would indicate other than an evaluation step (mental step). 
Claim 6 recite the part of micropad for the blueprint, adding to claim 1 step (b) and does not do anything more than further specifying details performed with mind using pencil and paper to contribute to the blueprint. The claim does not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 9 further enumerates the parameters and constrains which limit the evaluation step (step (b) of claim 1) at best. It does not recite how the parameter/constrain the step of determining an arrangement in parent claim 1 or it if it even positively constrained. This is considered to mental step. The claim does not disclose any additional limitations that integrate the judicial exception into practical element. Claim 17 is rejected likewise as it discloses similar limitation.
Claim 10 recites outputting of the design blueprint includes a recommended sequence, by a fabrication and assembly recommendation tool, of fabrication operations and an assembly recipe for construction of a microfluidic paper-based analytical device (micropad) --- which outputs the predetermined steps for fabrication based on the blueprint (almost like reading out steps of fabrication of a component from library) and does not actually fabricate anything --- hence this step is considered to be a mental step of observation (like a lookup from a library) without any more details. The claim does not disclose any additional limitations that integrate the judicial exception into practical element. Claim 16 discloses outputting a recommendation for paper type with the blueprint and fabrication recipe, without Claim 20 is also rejected likewise as claim 16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites the limitation "the computational simulation".  There is insufficient antecedent basis for this limitation in the claim.
----- This page is left blank after this line -----
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6,  9, 10, 12, 14, 17, 18 are  rejected under pre-AIA  35 U.S.C. 102(a)( ) as being anticipated by NPL “An Open Software Platform for the Automated Design of Paper-Based Microfluidic Devices” by Nicholas S. DeChiara et al.
Regarding Claim 1 & 18
DeChiara teaches computer-implemented method & A prototyping platform for creating a design blueprint of a microfluidic substrate/paper-based analytical device (micropad), by a design and prototyping platform (DeChiara: See title “An Open Software Platform…” and method as described in the implementation of AutoPAD software) , the method comprising: receiving at least one blueprint parameter  (DeChiara : Pg.2 Fig.1 & Fig4 show two examples showing various parameters, inputs and outputs as configured by AutoPAD software) and at least one constraint  (DeChiara : Pg. 3 “…Device designs have specific desired dimensions, as it is important to control factors related to experimental performance (e.g., total channel volume), economy (e.g., minimizing material waste), and operability (e.g., holding or manipulating a device)… Therefore, AutoPAD will compile images into PDF files of set dimensions based on the user’s specifications..”) associated with a proposed substrate-based microfluidic device including a hydrophilic material  (DeChiara : as Paper-based microfluidic device modeling Pg. 1 ¶1) and an arrangement of a pattern of a hydrophobic material (DeChiara: Pg. 3 ¶1“…patterned with hydrophobic barriers (e.g., using photoresist or wax)…”) ; determining an arrangement of a plurality of microfluidic device elements as candidates for implementation of the proposed substrate-based microfluidic device  (DeChiara: Pg.4-5 Case studies 1-5, Fig.1, 4) ; and outputting a design blueprint of the proposed substrate-based microfluidic device/micropad  (DeChiara: e.g. Pg.3 Fig. 3 Case Study 1 ) .
Regarding Claim 3
DeChiara teaches arranging, by a computer-aided design (CAD) tool, the candidates for implementation of the proposed substrate-based microfluidic device (DeChiara: Pg.3 Section “Identification of Desired Features.” Showing arranging in AutoPAD tool at different levels.) .
Regarding Claim 4 & 14
DeChiara teaches performing, by a simulation and optimization tool, a device parameterization and computer simulation of the candidates determined for implementation of the proposed substrate-based microfluidic device (DeChiara: Pg. 2-3 Section “Design of Software Interface” the parameterization is handled as “…when the properties of one node are modified (e.g., spatial location), then the corresponding properties of all attached nodes will be automatically reconfigured (Fig. 2)…”) .
Regarding Claim 6
DeChiara teaches wherein the design blueprint comprises information to construct a microfluidic paper-based analytical device (micropad)  (DeChiara : Pg.1 ¶2) having one or more layers of a hydrophilic paper with hydrophobic barriers arranged thereon (DeChiara: Pg.3 Fig.2 showing multiple layers of hydrophilic paper and Section “Identification of Desired Features” discussing hydrophobic barrier as wax being used for patterning) .
Regarding Claim 9 & 17
DeChiara teaches wherein the at least one blueprint parameter comprises a number of inputs, a number of outputs, a number of layers of hydrophilic paper, a detection type, or a sample type (DeChiara : Pg.2 Fig.1 & Fig4 show two examples showing various parameters, inputs and outputs as configured by AutoPAD software), and wherein the at least one constraint comprises a reagent volume limit, a reaction time limit, a processing volume limit, a processing time limit, a sample volume limit or an absorption time limit Device designs have specific desired dimensions, as it is important to control factors related to experimental performance (e.g., total channel volume), economy (e.g., minimizing material waste), and operability (e.g., holding or manipulating a device)… Therefore, AutoPAD will compile images into PDF files of set dimensions based on the user’s specifications..”).
Regarding Claim 10
DeChiara  teaches wherein the outputting of the design blueprint includes a recommended sequence, by a fabrication and assembly recommendation tool, of fabrication operations and an assembly recipe for construction of a microfluidic paper-based analytical device (micropad)  (DeChiara: See Pg.1 ¶3 showing fabrication and recipe as shown in Fig.3 & 4 ).
Regarding Claim 12
DeChiara teaches non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device having a design and prototyping platform to carry out a method of creating a design blueprint of a substrate-based microfluidic device as the AutoPAD software (DeChiara :  as shown in Fig.1). Claim 12 recites similar limitations as claim 1 and is rejected likewise.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 5, 7-8, 13 & 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al. 
Regarding Claim 8
Teachings of DeChiara is shown in the parent claim 6 and 1. DeChiara does not specifically teach limitation of claim 8.
Madhua teaches performing, by a simulation and optimization tool, a device parameterization and computer simulation of the candidates determined for implementation of the proposed substrate-based microfluidic device that includes a recommendation of the microfluidic elements  (Madhua : Section 3.2) as candidates by performing flow simulations of liquid transport through porous paper fibers of the hydrophilic paper of the micropad (Madhua: Section 2 & specifically 2.2).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
Regarding Claim 7 & 16
DeChiara teaches at least one hydrophobic material layout  (DeChiara: Fig.3 or Fig.4) , and at least one recommended fabrication and assembly recipe to construct the micropad  (DeChiara: Fig.4, Pg. 1 ¶3) . DeChiara does not teach choosing paper material.
Madhua wherein the design blueprint of the micropad includes at least one recommended paper material  (Madhua: Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application”).  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
Regarding Claim 2
Teachings of DeChiara is shown in the parent claim 1. DeChiara does not specifically teach limitation of claim 2.
Madhua teaches wherein the hydrophilic material comprises paper, the method further comprising: selecting, by a material recommendation tool configured to analyze a database of substrate materials and associated properties, a paper type for the substrate-based microfluidic device that most closely accommodates the at least one blueprint parameter and the at least one constraint (Madhua: Section 2 & specifically 2.2; 3.2 showing the recommendation Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application…”; constrains and parameters in Table 1).
Regarding Claim 5 & 14
Madhua teaches wherein the device parameterization and optimization performed by the simulation and optimization tool further comprises recommending microfluidic elements (Madhua: Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application…”; constrains and parameters in Table 1)
as the candidates determined for implementation with the substrate-based microfluidic device based on the computational simulation (Madhua: section 2.2).
Regarding Claim 13
Teachings of DeChiara is shown in the parent claim 12. DeChiara does not specifically teach limitation of claim 13.
Madhua teaches selecting, by a material recommendation tool configured to analyze a database of substrate materials and associated properties, a best paper type for the substrate-based microfluidic device (Madhua: Pg. 7 “…From the table it is observed that the standard deviation in the concentration with respect to distance is least in the case of Whatman Grade 2 and Whatman Grade 3. So these kinds of paper will be suitable for the fabrication of lateral flow paper based microfluidic devices for point of care application…”;), based on the at least one blueprint parameter and the at least one constraint (Madhua: constrains and parameters in Table 1).
Regarding Claim 15
DeChiara teaches arranging, by a computer-aided design (CAD) tool, the candidates for implementation of the proposed substrate-based microfluidic device (DeChiara: e.g. Fig.4). 
DeChiara does not explicitly teach performing, by a simulation and optimization tool, the device parameterization and optimization includes performing computational simulation and recommendation of the candidates for implementation with the substrate-based microfluidic device.
Madhua teaches performing, by a simulation and optimization tool (Madhua: Section 2.2 as Comsol simulation) , the device parameterization and optimization includes performing computational simulation and recommendation of the candidates for implementation with the substrate-based microfluidic device (Madhua: Conclusion “It was found that Whatman filter paper grade 2 and 3 have got maximum uniformity in the concentration of the reagent after sampling and thereby it can be used for the fabrication of paper based microfluidic devices.”) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of US PGPUB No. 20160334620 by Reboud et al.
Regarding Claim 11
Teachings of DeChiara is shown in the parent claim 10. DeChiara does not specifically teach limitation of claim 11, although DeChiara teaches reflow as application of the wax/hydrophobic layer and heating (DeChiara: Fig.3 & Pg.3 Section “Identification of Desired Features”).
Reboud performing a reflow simulation to predict deformation of hydrophobic barriers impregnated in the hydrophilic paper of the micropad (Reboud: [0115] Fig5 element 1104) , and compensating for a size of the hydrophobic barriers provided in the design blueprint of the micropad based on the predicted deformation (Reboud: Fig.5 flow elements 1106 to determine the correlation between the initial and final sought shape and using the identified parameters ; [0110]-[0132]) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Reboud to DeChiara as they are analogous art in field of microfluidic device designing using thermos deformable layer (Reboud: Abstract; DeChiara: Pg.3 Section “Identification of Desired Features”) and DeChiara goal is to get most accurate micropad, which by the process described in Reboud Fig.5 one can achieve.


Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeChiara et al, in view of NPL “Design and simulation of fluid flow in paper based microfluidic platforms” by Nidhin T Madhua et al., further in view of US PGPUB No. 20160334620 by Reboud et al.
Regarding Claim 19
Teachings of DeChiara is shown in the parent claim 10. DeChiara does not specifically teach limitation of claim 19.
Madhua teaches a recommendation tool configured to analyze a database of hydrophilic materials (Madhua: See Table 1) and associated properties, and to select a type of a hydrophilic paper for each layer of the proposed micropad (Madhua: Conclusion) ; a simulation and optimization tool configured to perform a device parameterization and computer simulation of the candidates determined for implementation with the proposed micropad, including performing computational flow simulation and recommendation of the candidates for implementation (Madhua: Section 2.2 as Comsol simulation shown in Fig.2 ans Section 2 in general).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Madhua to DeChiara as they are analogous art in the field of modeling and simulation of microfluidic devices (DeChiara: Pg. 1 ¶1 and  Madhua: Abstract).
DeChiara & Madhu does not teach reflow simulation.
 Reboud teaches wherein the optimization tool is further configured to perform reflow simulation  (Reboud : Fig.5, 10 & 11 & [0110]-[0132])  to predict deformation of hydrophobic barriers impregnated in the hydrophilic paper of the proposed micropad and respectively pre-compensate a size of the hydrophobic barriers based on the predicted deformation of the hydrophobic barriers (Reboud: [0115] Fig.5 element 1104); and a fabrication and assembly recommendation tool configured to select a sequence of fabrication operations and an assembly recipe for construction of the proposed micropad, wherein the output design blueprint of the proposed micropad includes at least one material recommendation, a hydrophobic barrier layout, and a fabrication and assembly recipe (Reboud: [0048] “The invention makes it possible to guide the design process of the initial [sh]ape and the fabrication process (notably the reflow temperature and time parameters) with a precision such that it is possible to estimate the chances of success of a reflow operation before even performing this operation in concrete terms. Moreover, the method according to the invention is suitable for determining the optimal initial shape that should undergo reflow to obtain the sought structure….”; as seen Fig.10-11) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Reboud to DeChiara as they are analogous art in field of microfluidic device designing using thermos deformable layer (Reboud: Abstract; DeChiara: Pg.3 Section “Identification of Desired Features”) and DeChiara goal is to get most 
Regarding Claim 20
DeChiara teaches wherein the fabrication and assembly recommendation tool is configured to output the design blueprint to a fabrication device configured to arrange the pattern of the hydrophobic material on the proposed micropad (DeChiara: Fig.4 & Case Study 5; in view of the section “Identification of Desired Features”) ; and wherein the fabrication and assembly recommendation tool is configured to include in the design blueprint a recommended sequence of fabrication operations and an assembly recipe for construction of a three-dimensional micropad comprising a plurality of tiers of one or more types of hydrophilic material (DeChiara: Fig.4 “Use of AutoPAD to design a multilayer device that splits four samples into sixty-four test zones. The left panel displays a section of code used to create the design, where the command to be modified is highlighted in yellow. The middle panels (layers 1–5) display the AutoPAD outputs (as PNG files) of the full device design. The right panel is an image of a paper-based device fabricated from the AutoPAD design with dye added to each of the sample introduction zones. The top and bottom rows illustrate original and modified designs….”).

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, June 17, 2021